Case 0:21-cv-60310-AOV Document 31 Entered on FLSD Docket 05/19/2021 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 21-CV-60310-SMITH/VALLE

  FRANCISCO DURAN,

         Plaintiff,
  v.

  MORAN FOODS, LLC, et al.,

         Defendants.
                                                       /

                REPORT AND RECOMMENDATION TO DISTRICT JUDGE

         THIS MATTER is before the Court upon the Joint Motion for Order Approving Settlement

  Agreement and Dismissal with Prejudice as to Defendant Moran Foods, LLC (“Moran,” and

  together with Plaintiff, the “Settling Parties”) (ECF No. 22) (the “Motion”). U.S. District Judge

  Rodney Smith has referred this matter to the undersigned “for purposes of conducting a fairness

  hearing.” (ECF No. 4).

         This case includes claims under the Fair Labor Standards Act (“FLSA”) for alleged

  violations of the minimum wage and statutory overtime provisions. (ECF Nos. 1, 12); see

  29 U.S.C. § 201 et seq. On March 30, 2021, the Settling Parties filed the Motion, which relates

  solely to Plaintiff’s claims against Defendant Moran.        The claims remain pending against

  Defendant Leevers Supermarkets, Inc. (ECF No. 22 at 2).

         Before the Court can dismiss this case and approve a settlement of the FLSA claims, the

  court must scrutinize the settlement and determine that it is a “fair and reasonable resolution of a

  bona fide dispute over FLSA provisions.” Lynn’s Food Stores, Inc. v. United States, 679 F.2d

  1350, 1355 (11th Cir. 1982). In doing so, courts consider various factors, including: (1) the
Case 0:21-cv-60310-AOV Document 31 Entered on FLSD Docket 05/19/2021 Page 2 of 3




  possible existence of collusion behind the settlement; (2) the complexity, expense, and likely

  duration of the litigation; (3) the stage of the proceedings and the amount of discovery completed;

  (4) the probability of the plaintiff’s success on the merits; (5) the range of possible recovery; and

  (6) the opinions of counsel. See Leverso v. S. Trust Bank of Ala. Nat. Assoc., 18 F.3d 1527, 1531

  n.6 (11th Cir. 1994); see also McHone v. Donald P. Hoekstra Plumbing, Inc., No. 10-CV-60322,

  2010 WL 4625999, at *1 (S.D. Fla. Nov. 4, 2010); Dees v. Hydradry, Inc., 706 F. Supp. 2d 1227,

  1241 (M.D. Fla. 2010). In the end, if the settlement reflects a reasonable compromise over FLSA

  issues that are actually in dispute, the court may approve the settlement “to promote the policy of

  encouraging settlement in litigation.” Lynn’s Food Stores, 679 F.2d at 1354.

         Here, the Settling Parties have submitted for Court review the Settlement Agreement and

  General Release (the “Settlement Agreement”). The Court has scrutinized the terms of the

  Settlement Agreement and considered the above factors, the overall strengths and weaknesses of

  the Settling Parties’ respective positions, and the parties’ desire to resolve this case sooner rather

  than later to avoid the costs and uncertainty of litigation. The Court also considered that Plaintiff’s

  claims were disputed as to liability and amount and that all parties were represented by counsel.

  Lastly, the Settlement Agreement specifies the portion of the settlement amount to be paid to

  Plaintiff and the amounts designated for attorney’s fees and costs. Accordingly, the Court finds

  that the Settlement Agreement is a fair and reasonable resolution of a bona fide FLSA dispute.

         In addition, Plaintiff’s counsel has submitted his billing records to the undersigned. The

  Court considered “the reasonableness of [Plaintiff’s] counsel’s legal fees to assure both that

  counsel is compensated adequately and that no conflict of interest taints the amount the wronged

  employee recovers under a settlement agreement.” Silva v. Miller, 307 F. App’x 349, 351 (11th



                                                    2
Case 0:21-cv-60310-AOV Document 31 Entered on FLSD Docket 05/19/2021 Page 3 of 3




  Cir. 2009). Having done so, the Court finds that the amount of the settlement proceeds attributable

  to Plaintiff’s counsel’s legal fees is reasonable.

                                        RECOMMENDATION

          Accordingly, for the reasons set forth above, the undersigned respectfully recommends

  that:

          (i)    the Motion (ECF No. 22) be GRANTED and the Settlement Agreement be

  APPROVED; and

          (ii)   the case be DISMISSED WITH PREJUDICE solely as against Defendant Moran.

          Within seven (7) days after being served with a copy of this Report and Recommendation,

  any party may serve and file written objections to any of the above findings and recommendations

  as provided by the Local Rules for this district. 28 U.S.C. § 636(b)(1); S.D. Fla. Mag. R. 4(b). The

  parties are hereby notified that a failure to timely object waives the right to challenge on appeal

  the District Court’s order based on unobjected-to factual and legal conclusions contained in this

  Report and Recommendation. 11th Cir. R. 3-1 (2020); see Thomas v. Arn, 474 U.S. 140 (1985).

          DONE AND ORDERED in Chambers, at Fort Lauderdale, Florida, on May 19, 2021.



                                                           ____________________________________
                                                           ALICIA O. VALLE
                                                           UNITED STATES MAGISTRATE JUDGE
  cc: U.S. District Judge Rodney Smith
      All Counsel of Record




                                                       3
